Citation Nr: 1226885	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  10-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from June 1943 to January 1945.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

VA has statutory and regulatory duties to notify and to assist the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  After a thorough review of the Veteran's claims file, the Board finds that a remand is required because VA has not yet met its duties with regard to the Veteran's claims. 

In that regard, the National Personnel Records Center (NPRC) indicated in December 2005 that the Veteran's service treatment records were not obtainable and were presumed destroyed in a 1973 fire.  Where the Veteran's service records are unavailable, VA has a heightened obligation to assist the claimant in the development of his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a veteran in developing facts pertaining to his claim in a case in which service treatment records are presumed destroyed includes the obligation to search for alternative records). 

Here, in his July 2009 claim, the Veteran indicated that he experienced bilateral hearing loss and tinnitus since 1943 as a result of acoustic trauma sustained in service.  Specifically, he alleged that he was exposed to the firing of .50 caliber guns and larger guns while serving in the anti-aircraft unit of the Signal Company.  He later added that his duties involved fitting radars to anti-aircraft weaponry, such as 90 millimeter (mm.) guns and 40 mm. guns, so that they could shoot at targets pulled by U.S. Navy planes.  

A review of the Veteran's DD Form 214 reveals that he was attached to the 848th Signal Training Battalion and that his occupational specialty was radio repairman.  His DD Form 214 further reveals that he was trained as a Rifle Sharpshooter, as well as a Carbine Expert.  Because the evidence of record is consistent with in-service noise exposure, the Veteran's lay statements are accepted as satisfactory evidence of in-service noise exposure.  See Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury).

To date, the Veteran has not been afforded a VA examination relevant to his claims.  The RO found that affording the Veteran such an examination was not warranted because there was no evidence of exposure to acoustic trauma in service or evidence that the Veteran was assigned to an artillery unit.  Generally, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 

5103A(d)(2) (West 2002), 38 C.F.R. § 3.159(c)(4)(i) (2011).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

Here, the Veteran's statements are competent to show that he experienced symptoms of hearing loss and tinnitus during military service and after separation from military service.  Furthermore, as discussed above, in-service noise exposure is consistent with the information contained in the Veteran's DD Form 214.  As no medical opinion was obtained in this case as to the etiology of any bilateral hearing loss or tinnitus symptoms, a remand is required to obtain opinions as to whether the Veteran's complained of symptoms are related to his military service, to include as due to in-service noise exposure.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination); see also McLendon, 20 Vet. App. at 83. 

Accordingly, the case is remanded for the following action:

1. The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for hearing loss or tinnitus since his discharge from the service.  The RO must then obtain copies of the related medical records that are not already in the claims folder.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken 

by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2. Thereafter, the Veteran must be afforded an appropriate VA examination to determine whether any hearing loss and tinnitus found are related to his military service.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, provide the puretone threshold average, and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  After a review of the examination findings, the entire evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to whether any diagnosed hearing loss or tinnitus is related to the Veteran's military service, or to any incident therein.  The Veteran's military occupational specialties, his history of in-service and post-service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  A complete rationale for all opinions must be provided.  If the examiner cannot 

provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed. 

3. The RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his 

representative have had an adequate opportunity to respond, the claims must be returned to the Board for further appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



